Citation Nr: 1635794	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  08-23 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II, and an increased disability rating in excess of 40 percent from December 21, 2015 with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984 and from July 1989 to March 2001.  

This appeal comes before the Board of Veterans' Appeals (Board) of Veterans' Appeals (Board) from August 2007 and November 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before a Veterans Law Judge (VLJ) (who has since retired) at a September 2010 videoconference hearing, and before the undersigned at a June 2015 Travel Board hearing.  Transcripts of these hearings have been associated with the claims file.  

The Veteran's claims regarding an increased disability rating for diabetes mellitus and service connection for erectile dysfunction were previously remanded in October 2010 to obtain relevant VA examinations, and again in August 2014 to afford the Veteran the opportunity for a second Board hearing.  The Veteran's appeal, including all claims now before the Board, was remanded most recently in August 2015 in order to obtain outstanding service treatment records and afford the Veteran relevant VA examinations.  The Board finds there has been substantial compliance with prior remand directives regarding this additional development, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

A March 2016 RO decision granted an increased 40 percent disability rating for the Veteran's diabetes mellitus from December 21, 2015.  However, as this is not a full grant of the benefit sought, the Veteran's increased rating claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the March 2016 RO decision granted service connection for erectile dysfunction as a noncompensable complication of diabetes mellitus which was evaluated as part of the diabetic process.  

Additionally, a previous March 2009 RO decision granted service connection for diabetic peripheral neuropathy of the upper and lower extremities.  The condition was later recharacterized in part as a sciatic nerve disability of the right and left lower extremities.  The Veteran has not appealed the March 2009 or March 2016 RO decisions with respect to these issues; therefore, these matters are not before the Board on appeal.  See 38 C.F.R. §§ 4.119, 20.200-02 (2015).  


FINDINGS OF FACT

1.  An acquired psychiatric disability did not have onset during active service and is not otherwise etiologically related to active service.  

2.  Prior to December 21, 2015, the Veteran's diabetes mellitus type II did not require any physician-prescribed regulation of activities.  

3.  From December 21, 2015, the Veteran's diabetes mellitus type II did not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  







CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus type II, and an increased disability rating in excess of 40 percent from December 21, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7541, 4.119, DC 7913 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was provided with proper notice regarding his service connection claim in September 2010.  The Veteran's diabetes mellitus claim arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice regarding the Veteran's initial rating claim is required.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements.  

VA provided relevant examinations and/or opinions in March 2007, November 2010, December 2015, and January 2016.  The examinations and opinions are adequate because they are based on a thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, the examination reports contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims, and appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection - Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. § 105  and § 1110  preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse. Allen v. Principi, 237 F.3d 1368, 1376   (Fed. Cir. 2001). The decision explains that "primary alcohol abuse" means an alcohol abuse disability arising during service from voluntary and willful drinking to excess. Id.   However, the Federal Circuit has held that service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the drug or alcohol abuse disability is indeed caused by the veteran's primary service-connected disability." Id. at 1371, 1381 .

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for an acquired psychiatric disorder.  

Service treatment records document a normal psychiatric evaluation upon enlistment in May 1981, and the Veteran denied any psychiatric symptoms within a concurrent report of medical history.  Similarly, a January 1986 physical examination also documents a normal psychiatric evaluation, and the Veteran again denied any psychiatric symptoms within a concurrent report of medical history.  Again at enlistment in  May 1989, the Veteran had a normal psychiatric evaluation and he denied any psychiatric symptoms within a concurrent report of medical history.  In March 1990, the Veteran was diagnosed with alcohol dependence and ineffective coping secondary to alcohol abuse following his admission to a residential treatment facility.  In March 1994, the Veteran had a social work case opened at Martin Army Community Hospital at Fort Benning, GA, but there is no documentation of related psychiatric treatment or therapy.  During an October 2000 separation examination, a psychiatric evaluation was normal; the Veteran endorsed frequent trouble sleeping but denied depression or excessive worry and nervous trouble of any sort within a concurrent report of medical history.  

Private treatment records from February 2001 (during the Veteran's second period of active service) document that while the Veteran again received inpatient treatment for alcoholism, he was also suspected of having adjustment disorder and/or major depressive disorder.  

Post-service VA treatment records document that beginning in 2005, the Veteran received ongoing VA psychiatric treatment and therapy.  Following an initial psychiatric evaluation in August 2005, the Veteran was diagnosed with cocaine abuse/dependence and major depression.  Upon evaluation in September 2005, he was diagnosed with depression, cocaine dependence in early full remission, and alcohol dependence in early full remission.  Upon psychological evaluation in November 2010, the Veteran was diagnosed with depressive disorder, NOS; rule out anxiety disorder, NOS; cocaine dependence in sustained full remission, and alcohol dependence in sustained full remission.  In November 2014, the Veteran was diagnosed with anxiety and depression due to phase of life, vocational problems, a history of substance abuse problems, and relationship problems.  

The Veteran was afforded a VA mental health examination in November 2014.  Following a psychiatric examination, he was diagnosed with major depressive disorder (MDD) and substance use disorder (alcohol, cocaine).  The examiner did not find sufficient evidence to opine that it was at least as likely as not that the Veteran's diagnosed mental disorder was incurred during active service.  He noted that there was mention of a possible depressive disorder while the Veteran was receiving treatment for alcohol use disorder in February 2001, during active service; however, he stated that alcohol use is well known to induce negative mood states, and the psychiatrist who treated him stated the diagnosis was not "clear cut."  The examiner further noted that the Veteran was first diagnosed with depression and cocaine use by a VA psychiatrist in August 2005, at which time precipitating factors were identified as relationship stressors and cocaine use.  The veteran did not report that stressful military experiences caused him to be depressed.  As such, the VA examiner could not identify a nexus between the Veteran's diagnosed depression and his active service.  

Following the August 2015 Board remand, the Veteran was afforded an additional VA psychiatric examination in December 2015.  He was diagnosed with recurrent mild MDD, and although the examiner noted his long history of substance abuse, he stated that given the Veteran's abstinence from alcohol and drugs since June 2005, a diagnosis of substance use was no longer indicated.  Following the examination, the VA examiner opined that the Veteran's MDD was less likely than not (less than 50 percent probability) incurred in or caused by active service.  In support of his opinion that there was not sufficient evidence to support that the Veteran's depression was incurred in or caused by active service, the examiner noted that the Veteran had significant substance abuse problems during active service, which was the only focus of his treatment; additionally, he was not diagnosed with depression during active service or until 2005.  Moreover, although the Veteran reported that he was treated for depression in 1993 while stationed in Hawaii, there was no record of such treatment, aside from his substance abuse treatment in 1990.  The examiner noted that the Veteran appeared sincere in his lay statements, although they are not supported by the evidence.  Additionally, the examiner noted the Veteran's 2001 rule out diagnosis of depression, but emphasized that he was admitted to the treatment facility for substance abuse detoxification, and mood changes are more often than not associated with substance abuse and are transient in nature.  Therefore, he concluded that the 2001 rule out diagnosis of depression did not support a medical opinion of depression with onset during or caused by active service.  

Based upon a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an acquired psychiatric disorder.  

While the evidence shows that the Veteran has been diagnosed with various psychiatric conditions, the evidence of record, including service treatment records, do not document that an acquired psychiatric disability first had onset during a period of active service.  Moreover, there is no probative evidence of a nexus between a current acquired psychiatric disorder and any period of his active service.  

As discussed above, service treatment records document the Veteran's March 1990 and February 2001 inpatient treatment for substance abuse.  To the extent the February 2001 treatment records document a rule out diagnosis of depression, the Board affords probative value to the opinions of the November 2014 and December 2015 VA examiners who noted that alcohol/substance abuse is often associated with negative mood states and changes in mood, are transient in nature, and the treating psychiatrist in 2001 noted the diagnosis was not "clear cut."  Therefore, the 2001 rule out diagnosis of depression does not support that the Veteran's depression had onset during active service.  

Rather, VA treatment records, as discussed above, document that the Veteran was first diagnosed with depression in August 2005 as a result of relationship stressors and cocaine use.  

Additionally, the Board affords great probative value to the November 2014 and December 2015 VA examiners' opinions that it was not at least as likely as not that the Veteran's diagnosed depression had onset during active service or was related to active service.  Moreover, each opinion was well supported by an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran's own lay statements and testimony are probative evidence, insofar as they report observable psychiatric symptoms.  See Layno, 6 Vet. App. at 469.  However, to the extent that the Veteran's lay statements attempt to assert a nexus between an acquired psychiatric disorder and his active service, such statements are afforded little probative value, as the Veteran is not shown to possess medical or psychiatric expertise.  See Jandreau, 492 F.3d at 1376-77.  Additionally, to the extent that the Veteran's reports that his depression had onset during active service and that he received related psychiatric treatment are inconsistent with the additional evidence of record, namely service treatment records and private treatment records discussed above, such reports are afforded little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Furthermore, compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse is precluded.

In sum, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

III.  Initial/Increased Rating - Diabetes Mellitus  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board has considered the Veteran's diabetes mellitus claim from the effective date, December 12, 2003, to the present, including the assigned staged rating period effective December 21, 2015, as well as whether any staged rating periods are warranted.  

The Veteran seeks entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II, and an increased disability rating in excess of 40 percent from December 21, 2015.  His diabetes mellitus type II is evaluated under DC 7913.  See 38 C.F.R. § 4.119, DC 7913 (2015).  

Pursuant to DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent disability rating.  Id.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating.  Id.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, warrants a 60 percent disability rating.  Id.  Finally, diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a maximum schedular 100 percent disability rating.  Id.  

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under DC 7913.  Id.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001) (noting that inclusion of conjunctive "and" clearly indicates that all three criteria in 5 C.F.R. §§ 831.902 and 842.802 must be demonstrated); Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).  

III.A.  Prior to December 21, 2015

VA treatment records following the Veteran's December 2006 increased rating claim document that his diabetes was being treated with insulin and a restricted diet.  

The Veteran was afforded a VA diabetes mellitus examination in February 2007, at which time he reported that his diabetes required prescribed insulin and a restricted diet.  He denied any hypoglycemic reactions or ketoacidosis that required hospitalization.  Additionally, the examiner noted that there was no physician-ordered restriction of activities due to his diabetes mellitus.  

During the September 2010 Board hearing, the Veteran testified that his diabetes mellitus caused regulation of activities in that his physician had told him to limit his bicycle riding because his blood sugar would drop during that activity.  The Veteran stated that his physician did not put the recommendation in writing; therefore, a new VA examination was requested upon remand to determine whether the Veteran's diabetes mellitus resulted in regulation of activities.  

Upon VA examination in November 2010, the Veteran reported current treatment for his diabetes mellitus including prescription insulin and watching his diet.  He denied any episodes of hypoglycemia or ketoacidosis, along with related hospitalizations.  The examiner specifically noted that the Veteran did not have any restriction of activities as a result of his diabetes mellitus.  

At the June 2015 Board hearing, the Veteran testified that his diabetes mellitus had not resulted in hypoglycemic reactions which required hospitalization.  He stated that he took insulin two times per day, restricted his diet, and restricted his activities in that there were certain times when he was exhausted and had no energy.  

As noted above, for an increased 40 percent disability rating, the evidence must show that the Veteran's diabetes mellitus type II requires insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913 (emphasis added).  However, the preponderance of the evidence of record does not document that the Veteran's diabetes mellitus type II has required medical regulation of activities, including avoidance of strenuous occupational and recreational activities, during the rating period prior to December 21, 2015.  To the extent that the Veteran testified during the June 2015 Board hearing that his activities were restricted based upon certain times when he felt exhausted and without energy, such statements are afforded little probative value when compared with the February 2007 and November 2010 VA examination reports which document that there was no restriction of activities by a physician due to the Veteran's diabetes mellitus.  As such, an increased 40 percent disability rating is not warranted prior to December 21, 2015.  Likewise, the Veteran has not demonstrated more severe symptomatology attributable to his diabetes mellitus type II which would entitle him to an increased 60 or 100 percent disability rating under the relevant rating criteria for the rating period prior to December 21, 2015.  See id.  

The Board acknowledges that the rating criteria also provides for compensable complications of diabetes to be evaluated separately.  See id., Note 1.  

As noted above, a March 2016 RO decision granted service connection for erectile dysfunction as a noncompensable complication of diabetes mellitus which was evaluated as part of the diabetic process.  The Board notes that erectile dysfunction is rated under DC 7522.  38 C.F.R. § 4.115b, DC 7522 (2015).  Thereunder, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  Id.  However, in every instance where the schedule does not provide a compensable evaluation, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  The Board notes that review of the regulations for evaluation of genitourinary conditions discloses no other diagnostic code that more appropriately reflects the Veteran's erectile dysfunction.  38 C.F.R. §§ 4.20, 4.27 (2015).  Based on the evidence of record, the Board finds that a compensable evaluation for erectile dysfunction is not warranted.  While the Veteran has loss of erectile power, the medical evidence of record neither indicates nor does the Veteran contend that he has any physical deformity of his penis.  The VA examinations and the treatment records do not document a physical deformity of the penis.  The Veteran is also in receipt of special monthly compensation (SMC)  for the loss of a creative organ, effective December 21, 2105.  Without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  Here, the requirement under DC 7522 of deformity of the penis with loss of erectile power clearly means that both factors are required.  38 C.F.R. § 4.115b; see Melson v. Derwinski, 1 Vet. App. 334 (1991).  Thus, the Veteran's erectile dysfunction is best rated as a noncompensable complication of the diabetes mellitus and part of the diabetic process under DC 7913 prior to December 21, 2015.  38 C.F.R. § 4.119.  

Additionally, VA treatment records, including annual eye examinations and a January 2015 VA eye examination, consistently document that the Veteran's diabetes has not resulted in diabetic retinopathy.  

Thus, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II prior to December 21, 2015.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  

III.B.  From December 21, 2015

The Veteran was most recently afforded a VA diabetes mellitus examination on December 21, 2015, following the August 2015 Board remand which directed such development.  At that time the examiner noted that the Veteran's diabetes mellitus required treatment with insulin and regulation of activities in that he was told to avoid overexertion which could result in hypoglycemia.  The Veterans reported that he visited his diabetic care provider less than two times per month and denied any episodes of hypoglycemia or ketoacidosis which required hospitalization over the past year.  He also denied progressive unintentional weight loss and loss of strength attributable to his diabetes mellitus.  The examiner found that the Veteran's diabetes mellitus had functional impact upon his ability to work as a peer support specialist in that his low blood sugars required him to take breaks approximately twice per week; the Veteran also reported having to call in sick twice since June 2015 due to low blood sugar and stated he had trouble concentrating during episodes of low blood sugar.  The examiner also identified diabetic peripheral neuropathy and diabetic retinopathy as recognized complications of the Veteran's diabetes mellitus.  

However, a subsequent January 2016 VA diabetic eye conditions examination found that the Veteran's eyes were normal bilaterally and there was no evidence of diabetic retinopathy.  

As noted above, for an increased 60 percent disability rating, the evidence must show that the Veteran's diabetes mellitus type II requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  

Notably, while the Veteran has been previously granted an increased 40 percent disability rating for his diabetes mellitus from December 21, 2015 based upon the December 2015 VA examiner's finding that his diabetes required insulin, restricted diet, and regulation of activities, the preponderance of the evidence of record does not document that the Veteran's diabetes mellitus has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider prior to December 21, 2015.  

Indeed, upon VA examination in December 2015, the Veteran stated he visited his diabetic care provider less than two times per month and he denied any episodes of hypoglycemia or ketoacidosis which required hospitalization.  As such, an increased 60 percent disability rating is not warranted from December 21, 2015.  Likewise, the Veteran has not demonstrated more severe symptomatology attributable to his diabetes mellitus type II which would entitle him to an increased 100 percent disability rating under the relevant rating criteria for the rating period from December 21, 2015.  See id.  

The Board has again considered whether an increased or separate disability rating is warranted for the Veteran's service-connected erectile dysfunction, which is present evaluated as a noncompensable complication of his diabetes mellitus.  However, similar to the evidence of record prior to December 21, 2015, the evidence of record from December 21, 2015 does not document any physical deformity of his penis which would warrant a 20 percent disability rating under DC 7522.  38 C.F.R. § 4.115b, DC 7522.  The December 2015 VA examination does not document any such deformity.  Additionally, as previously noted, the Veteran is also in receipt of special monthly compensation (SMC)  for the loss of a creative organ, effective December 21, 2105.  Without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  Here, the requirement under DC 7522 of deformity of the penis with loss of erectile power clearly means that both factors are required.  38 C.F.R. § 4.115b; see Melson v. Derwinski, 1 Vet. App. 334 (1991).  Thus, the Veteran's erectile dysfunction is best rated as a noncompensable complication of the diabetes mellitus and part of the diabetic process under DC 7913 from December 21, 2015.  38 C.F.R. § 4.119.  

Additionally, to the extent that the December 2015 VA examination documents a finding of diabetic retinopathy, the Board finds it more probative that a specialized VA diabetic eye examination the following month, in January 2016, found that the Veteran's eyes were normal bilaterally and there was no evidence of diabetic retinopathy.  

Thus, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 40 percent for diabetes mellitus type II from December 21, 2015.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

IV.  Additional Considerations - Extraschedular/TDIU/SMC  

The Board has also considered whether referral is warranted in this case for an extraschedular disability rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular disability rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular disability rating does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If that is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular disability ratings assigned for the Veteran's diabetes mellitus type II are adequate in this case as the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's condition.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the applicable rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's diabetes mellitus type II are considered by the schedular disability ratings assigned.  

Additionally, while the December 2015 VA examiner found some functional impact upon the Veteran's ability to work due to his diabetes mellitus in that he had to take breaks approximately twice per week, had trouble concentrating, and had called in sick twice in the past six months due to low blood sugar, the Veteran has not specifically contended, and the evidence does not otherwise indicate, that his diabetes mellitus type II has completely precluded him from securing or following a substantially gainful occupation.  Indeed, the Veteran remained employed at the time of the most recent December 2015 VA diabetes examination.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Finally, the Board notes that the Veteran is already in receipt of special monthly compensation (SMC) for loss of a creative organ as a result of his erectile dysfunction due to diabetes mellitus type II, effective December 21, 2015; however, an award of SMC prior to that date is not warranted based on the evidence of record discussed in detail above.  See 38 U.S.C.A. § 1114 et seq. (West 2014); 38 C.F.R. § 3.350 et seq. (2015).  


ORDER

Service connection for an acquired psychiatric disorder is denied.  

An initial disability rating in excess of 20 percent for diabetes mellitus type II, and an increased disability rating in excess of 40 percent from December 21, 2015, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


